JOANNE SHERRELL, et vir.             )
JAMES SHERRELL,                      )
                                     )
      Plaintiffs/Appellees,          )
                                     )     Appeal No.
                                     )     01-A-01-9607-CV-00313
VS.                                  )
                                     )     Coffee Circuit
                                     )     No. 26,911
FOOD LION, INC.,                     )

      Defendant/Appellant.
                                     )
                                     )
                                                             FILED
                                                              January 8, 1997
                     COURT OF APPEALS OF TENNESSEE
                       MIDDLE SECTION AT NASHVILLE           Cecil W. Crowson
                                                            Appellate Court Clerk

APPEALED FROM THE CIRCUIT COURT OF COFFEE COUNTY
AT MANCHESTER, TENNESSEE

THE HONORABLE JOHN W. ROLLINS, JUDGE




ROGER J. BEAN
CLIFTON N. MILLER
HENRY, McCORD, BEAN & MILLER, P.L.L.C.
300 North Jackson Street
Post Office Box 538
Tullahoma, Tennessee 37388
      Attorneys for Plaintiffs/Appellees

RICHARD D. MOORE
LEVINE, MATTSON, ORR & GERACIOTI
210 Third Avenue North
P. O. Box 190683
Nashville, Tennessee 37219-0683
       Attorney for Defendant/Appellant




                          AFFIRMED AND REMANDED




                                           BEN H. CANTRELL, JUDGE



CONCUR:
LEWIS, J.
KOCH, J.
                                   OPINION


                The only issue in this slip-and-fall case is whether there is any material

evidence to support the jury’s finding of no fault on the part of the plaintiff. We affirm

the judgment of the lower court.



                                             I.



                Joanne Sherrell slipped in a puddle of water in aisle nine of the Food

Lion store in Manchester and sustained an injury to her knee. Her claim was

submitted to a jury on comparative fault principles, and the jury found Food Lion to be

100% at fault. On appeal Food Lion argues that as a matter of law Mrs. Sherrell’s

own fault contributed to her injury.



                The proof showed that Mrs. Sherrell had shopped in another part of the

store and was walking up aisle nine toward the cashier stations with the two items she

intended to purchase in one hand and her purse in another. She was wearing flip-flop

sandals. Her vision was not obstructed and she was not distracted in any way. About

one-half to three-fourths of the way up the aisle Mrs. Sherrell slipped in some water

on the floor.



                There were three other customers in aisle nine. Two of them were at

the rear of the store and another walked down the aisle from the front to the rear,

where he met Mrs. Sherrell coming up the aisle in the opposite direction. All three of

the other witnesses saw water on the floor. The two witnesses at the rear of the store

saw several puddles of water all up and down the aisle; the other witness saw a

puddle of water eighteen to twenty inches in diameter about fifteen to twenty feet

down the aisle.



                                           -2-
              There were four store employees present when Mrs. Sherrell fell. None

of them witnessed the fall but they all gave different versions of how much water was

on the floor in aisle nine, either just before or just after Mrs. Sherrell fell. Two of them

saw no water at all; one saw a small spot about the size of a half dollar; another saw

a small puddle.



              The pictures introduced by the defendant show that it may have been

difficult to see water on the floor because of the floor’s glossy finish.



                                            II.



              Whether Mrs. Sherrell should have seen and avoided the water on the

floor in aisle nine is ordinarily a question for the jury. Strawn v. SCOA Industries, Inc.,

804 S.W.2d 80 (Tenn. App. 1990). The issue may be withdrawn from the jury only in

those cases where the facts are established by evidence free from conflict and would

support only one inference. Frady v. Smith, 519 S.W.2d 584 (Tenn. 1974).



              In this case we cannot say that the facts lead only to an inference that

Mrs. Sherrell would have seen the water on the floor if she had been exercising

ordinary care. The differences in the testimony of the various witnesses and the

photographs showing the floor surface make a question for the jury on how much

water was on the floor and how easily it could have been seen. Under these

circumstances we can’t say that the trial court erred in approving the verdict.




                                           -3-
             The judgment of the court below is affirmed and the cause is remanded

to the Circuit Court of Coffee County for any further proceedings that may become

necessary. Tax the costs on appeal to the appellant.




                                       _____________________________
                                       BEN H. CANTRELL, JUDGE




CONCUR:




_______________________________
SAMUEL L. LEWIS, JUDGE




_______________________________
WILLIAM C. KOCH, JR., JUDGE




                                      -4-
                    IN THE COURT OF APPEALS OF TENNESSEE
                         MIDDLE SECTION AT NASHVILLE




JOANNE SHERRELL, et vir.                   )
JAMES SHERRELL,                            )
                                           )      Appeal No.
       Plaintiffs/Appellees,               )      01-A-01-9607-CV-00313
                                           )
                                           )      Coffee Circuit
VS.                                        )      No. 26,911
                                           )
                                           )      Affirmed
FOOD LION, INC.,                           )      and
                                           )      Remanded
       Defendant/Appellant.                )


                                 JUDGMENT


              This cause came on to be heard upon the record on appeal from the

Circuit Court of Putnam County, briefs and argument of counsel; upon consideration

whereof, this Court is of the opinion that in the judgment of the trial court there is no

reversible error.

              In accordance with the opinion of the Court filed herein, it is, therefore,

ordered and decreed by this Court that the judgment of the trial court is affirmed. The

cause is remanded to the Circuit Court of Putnam County for the execution of the

judgment and for the collection of the costs accrued below.

              Costs of this appeal are taxed against Food Lion, Inc., Principal, and

United Pacific Insurance Company, Surety, for which execution may issue if

necessary.

              ENTER _______________________.



                                           _________________________________
                                           SAMUEL L. LEWIS, JUDGE

                                           _________________________________
                                           BEN H. CANTRELL, JUDGE

                                           _________________________________
                                           WILLIAM C. KOCH, JR., JUDGE